Citation Nr: 0102151	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of right iliac crest scar, status post bone graft, 
currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The appellant had active duty service from January 1968 to 
September 1969.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO). 

In a statement dated in October 1997, the appellant requested 
service connection for body scars.  VA scars examination 
conducted in November 1997 indicates that in addition to the 
scars on the right iliac crest and left arm, he had scars in 
the abdominal area.  The RO has not addressed the issue of 
entitlement to service connection for scars in the abdominal 
area.  This matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The appellant's service connected right iliac crest scar, 
status post bone graft, is manifested by a tender scar, and 
pain and limitation of motion to a noncompensable degree. 


CONCLUSIONS OF LAW

The criteria for a rating higher than 10 percent for right 
iliac crest scar, status post bone graft, under Diagnostic 
Code 5010 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5251, 5252, 5253 (2000).

The criteria for a separate 10 percent rating under 
Diagnostic Code 7804 for right iliac crest scar, status post 
bone graft, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, Diagnostic Codes 
7803, 7804 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records show that in July 
1968, he sustained an accidental gunshot wound to the left 
forearm.  In August 1968, he had a split thickness skin graft 
from the right thigh which was applied to the volar open 
wound of the medial left forearm.  In April 1969, he had 
application of a tricortical graft from the right iliac 
crest.  By means of a May 1998 rating decision, the RO 
granted service connection and a 10 percent rating for right 
iliac crest scar, status post bone graft.  The appellant has 
appealed the rating assigned by the RO.    

VA examination report dated in January 1998 indicates that 
the appellant had sustained a gunshot wound to the left 
forearm in service and that he had a bone graft taken from 
the right hip.  He had x-rays of the right hip performed at 
the VA which showed no evidence of degenerative joint 
disease.  There was multiple bony fragments projecting in the 
lateral aspect of the right iliac bone, secondary to bone 
chips removal for other surgical procedure.  He complained of 
constant moderate right hip pain with radiation to the right 
side of the body and the back.  There were no constitutional 
symptoms of inflammatory arthritis.  Range of motion of the 
right hip showed abduction to 20 degrees, adduction to 15 
degrees, flexion to 95 degrees, extension to 10 degrees, and 
internal and external rotation to 25 degrees.  There was no 
painful motion of the right hip.  There was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement and 
guarding of movement of the right hip.  He had moderate 
crepitation of the right hip joint.  On the right iliac crest 
area, there was a 6 cm long by 1 cm wide fading linear shaped 
scar which was mildly tender to palpation.  It was not 
cosmetically disfiguring.  There was no adherence, adhesions, 
ulceration, or keloid tissue.  He had limitation of motion of 
the right hip, but it was functional.  "He refer[red]  pain 
free."  The diagnosis was right iliac crest scar, status 
post bone graft, and multiple bony chip fragments in the 
right iliac bone secondary to surgical procedure by x-rays in 
1994.

Outpatient treatment records include a September 1994 
evaluation report which indicates that the appellant reported 
having mild, but constant right hip pain.  He had no 
functional limitations.  It was noted that x-rays (conducted 
in July 1994), showed no significant degenerative joint 
disease.  He had multiple bony shift fragment in the right 
iliac bone laterally, of old etiology.  A VA scars 
examination report, dated in November 1997, indicates that 
his right iliac crest scar was 7 cm long and .5 cm wide and 
was tender to palpation.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

The appellant's right iliac crest scar, status post bone 
graft, has been rated by the RO utilizing Diagnostic Codes 
5099-5010.  The use of Diagnostic Code 5099 is for an 
unlisted condition which is to be rated by analogy to another 
condition.  38 C.F.R. § 4.27 (2000).  Diagnostic Code 5010 
directs that arthritis due to trauma and evidenced by x-ray 
is to be rated as degenerative arthritis, under Diagnostic 
Code 5003.  The Schedule directs that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Codes 
5251, 5252, 5253).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for x-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on x-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive. 

Under Diagnostic Code 5251, a compensable rating is assigned 
if extension of the thigh is limited to 5 degrees.  Under 
Diagnostic Code 5252, a compensable rating is assigned when 
flexion of the thigh is limited to 45 degrees or less.  Under 
Diagnostic Code 5253, a compensable rating is assigned when 
there is limitation of rotation of the thigh such that one 
cannot toe-out more than 15 degrees; or, there is limitation 
of adduction such that one cannot cross legs; or, there is 
limitation of abduction, with motion lost beyond 10 degrees.  
Plate II indicates that normal motion of the hip is abduction 
from 0 to 45 degrees, and flexion from 0 to 125 degrees.  The 
evidence of record, reported above, indicates that the 
appellant does have some limitation of motion; however, the 
limitation is not at a compensable level under the applicable 
diagnostic codes.  38 C.F.R. Part IV, Plate II, Diagnostic 
Codes 5251, 5252, 5253 (2000).  While the evidence of record 
does not indicate that he has degenerative joint disease, the 
disability can be rated by analogy to Diagnostic Codes 5010-
5003 for painful motion which is not limited to a compensable 
degree under the applicable rating codes.  38 C.F.R. § 4.20 
(2000).  This warrants a 10 percent rating under Diagnostic 
Codes 5010-5003.      

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims held that the 
Board must consider a veteran's scars separately.  Thus, the 
Board will also analyze whether a compensable evaluation is 
warranted for the surgical scar under Diagnostic Codes 7803 
and 7804.  The Schedule stipulates at Diagnostic Codes 7803 
and 7804 that a scar can be rated 10 percent (maximum rating 
allowed) disabling if it is superficial, poorly nourished, 
with repeated ulceration, or if it is  superficial, tender 
and painful on objective demonstration, respectively.  In 
this case, the medical evidence of record indicates that the 
appellant's right iliac crest scar is tender.  Accordingly, a 
10 percent rating is assigned for the scar.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical findings, as reported above, note 
that there is no functional impairment.  He does not have 
more movement than normal, and there are no clinical findings 
of weakness, atrophy, incoordination or excess fatigability.  
The Board finds that the limitation of motion due to pain is 
properly evaluated at 10 percent under Diagnostic Codes 5010-
5003 and that a higher rating for functional impairment under 
the DeLuca principles is not warranted.

The Board has considered whether a "staged" rating is 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  Although no 
higher schedular rating is assignable for the scar, the 10 
percent rating awarded contemplates the symptomatology about 
which the appellant complains; higher ratings might be 
assigned by analogy to other diagnostic codes for limitation 
of function, but, such limitation has not been demonstrated. 

In addition, the Board notes that the appellant has not 
required frequent periods of hospitalization, which would 
make application of the regular schedular criteria 
impractical.  The record also does not show that the 
disability markedly interferes with the appellant's 
employment so as to make application of the regular schedular 
criteria impractical.  He has neither alleged nor does the 
medical evidence show that this condition so markedly 
interferes with his employment as to render impractical the 
application of regular schedular standards.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   
 
The Board notes that the appellant's representative, in a 
statement dated in January 2000, citing the provisions of 
38 C.F.R. §§ 4.1, 4.2, and 4.41, among others, has argued, 
that the January 1998 examination report does not 
affirmatively state that the examiner reviewed the claims 
file and any prior reports of medical examination with 
respect to the claimed disability.  While the examiner did 
not specifically state that the claims file or any prior 
medical records were reviewed, the findings indicate that the 
examiner did in fact review or was aware of the medical 
history.  Specifically, it is noted that the examiner made 
reference to the inservice medical history as to the mode of 
injury, as well as post-service (pertinent) medical evidence 
of record, which included 1994 x-rays of the right hip.  The 
record indicates that the examiner was aware of the medical 
history of the condition at issue, that the pertinent medical 
records were before the examiner, and that a comprehensive 
and adequate examination was conducted.  Therefore, a remand 
for another VA examination would be a useless act.  



ORDER

Entitlement to a rating higher than 10 percent under 
Diagnostic Code 5010 for right iliac crest scar, status post 
bone graft, is denied.  Entitlement to a separate 10 percent 
rating under Diagnostic Code 7804 for right iliac crest scar, 
status post bone graft, is granted, subject to the criteria 
which govern the payment of monetary awards.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

